                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


BRANDON POOLER,

                      Petitioner,

vs.                                                 Case No.:      3:17-cv-1313-J-39PDB
                                                                   3:15-cr-14-J-39PDB
UNITED STATES OF AMERICA,

                      Respondent.


                                            ORDER

       This case is before the Court on Petitioner Brandon Pooler’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion) and

Supporting Memorandum (Civ. Doc. 2, Memorandum). 1 Pooler claims that counsel gave

ineffective assistance in advising him to plead guilty. The United States moved to dismiss

the § 2255 Motion as untimely. (Civ. Doc. 5, Motion to Dismiss). The Court directed Pooler

to respond to the Motion to Dismiss, but he did not do so. (See Civ. Doc. 6, Order Directing

Response to Motion to Dismiss). The § 2255 Motion is ripe for a decision.

       Under 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255

Proceedings, the Court has determined that a hearing is not necessary to resolve the

merits of this action. See Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an

evidentiary hearing on a § 2255 motion is not required when the petitioner asserts

allegations that are affirmatively contradicted by the record or patently frivolous, or if in



1      Citations to the record in the underlying criminal case, United States v. Brandon Pooler,
No. 3:15-cr-14-J-39PDB, will be denoted as “Crim. Doc. __.” Citations to the record in the civil 28
U.S.C. § 2255 case, No. 3:17-cv-1313-J-39PDB, will be denoted as “Civ. Doc. __.”
                                                1
assuming the facts that he alleges are true, he still would not be entitled to any relief). For

the reasons set forth below, Pooler’s § 2255 Motion is due to be dismissed under the

statute of limitations.

   I.      Background

        On February 12, 2015, a federal grand jury charged Pooler with one count of

importing Methylenedioxypyrovalerone (MDPV or “Molly”) from China, in violation of 21

U.S.C. §§ 952(a) and 960(b)(3) (Count One), as well as one count of possession of MDPV

with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). (Crim. Doc.

10, Indictment). A few months later, on June 29, 2015, Pooler pled guilty to both charges

without a plea agreement. (See Crim. Doc. 45, Plea Transcript). With respect to Count

One, Pooler admitted that he imported MDPV, a Schedule I controlled substance, from

China and that he did so knowingly. Plea Tr. at 19. With respect to Count Two, Pooler

admitted that he knowingly possessed MDPV and that he intended to distribute it. Id. at

19-20. The Magistrate Judge who presided over the plea colloquy recommended that “his

pleas were intelligently, knowingly, and voluntarily made, and that the facts that he

admitted establish the elements of the charged offenses.” (Crim. Doc. 25, Report and

Recommendation Concerning Guilty Pleas). The Court accepted Pooler’s guilty pleas and

adjudicated him accordingly. (Crim. Doc. 26, Acceptance of Guilty Plea).

        According to the Presentence Investigation Report (PSR), Pooler’s advisory

sentencing range under the United States Sentencing Guidelines was between 120 and

150 months in prison, based on a total offense level of 27 and a Criminal History Category

of V. PSR at ¶ 78. At the sentencing hearing, neither Pooler, his counsel, nor the

government had any objections to the PSR. (Crim. Doc. 46, Sentencing Transcript at 4-5).


                                              2
The Court adopted the PSR’s guidelines calculation, id. at 21, and sentenced Pooler to

concurrent terms of 120 months in prison as to each count, representing the low end of

the guidelines range, id. at 23. Pooler did not file a notice of appeal.

         The Court entered judgment on October 28, 2015. (See Crim. Doc. 32, Judgment).

Because Pooler did not appeal the judgment, his conviction and sentence became final on

November 12, 2015, when time expired to file a notice of appeal. Adams v. United States,

173 F.3d 1339, 1342 n.2 (11th Cir. 1999) (when a defendant does not appeal the

judgment, the conviction and sentence become final once time expires to file a notice of

appeal).

   II.      The § 2255 Motion

         Pooler filed the § 2255 Motion on or about November 15, 2017, more than two years

after his conviction and sentence became final. § 2255 Motion at 12. Pooler claims that

counsel gave ineffective assistance during plea discussions in two ways. First, Pooler

argues that counsel misadvised him about the Guidelines calculation. According to Pooler,

“Counsel advised Petitioner to forego proceeding to trial and enter a plea of guilty with the

understanding that counsel would challenge the marijuana equivalency ratio for

methylone/ ethylone under the Sentencing Guidelines.” § 2255 Motion at 4. The Probation

Office applied a 500:1 marijuana equivalency ratio in determining how to set the base

offense level, which is the same equivalency ratio for methylenedioxymethamphetamine

(MDMA) and similar Schedule I hallucinogens. See PSR at ¶ 19; see also U.S.S.G. §

2D1.1, Application Note 8(D) (2014). But Pooler claims that counsel assured him he could

persuade the Court to apply a lesser marijuana equivalency ratio, such as 250:1 or 125:1.

Memorandum at 13-14. At sentencing, however, counsel did not object or attempt to


                                              3
challenge the 500:1 ratio. Pooler claims he would not have pled guilty and would have

proceeded to trial but for counsel’s misadvice.

      Second, Pooler claims that counsel misadvised him about the mens rea element of

the charged offenses. Eleven days before Pooler pled guilty, the United States Supreme

Court decided McFadden v. United States, 135 S. Ct. 2298 (2015), which clarified the

mens rea element when a defendant is charged under the Controlled Substance Analogue

Enforcement Act of 1986 (Analogue Act). The Supreme Court held

      that § 841(a)(1) requires the Government to establish that the defendant
      knew he was dealing with “a controlled substance.” When the substance is
      an analogue, that knowledge requirement is met if the defendant knew that
      the substance was controlled under the CSA or the Analogue Act, even if he
      did not know its identity. The knowledge requirement is also met if the
      defendant knew the specific features of the substance that make it a
      “‘controlled substance analogue.’”

McFadden, 135 S. Ct. at 2302 (quoting 21 U.S.C. § 802(32)(A)). Pooler claims that counsel

failed to advise him about the mens rea requirements set forth in McFadden before he

pled guilty. Pooler asserts that, but for counsel’s misadvice with respect to the mens rea

element, he would not have pled guilty and would have proceeded to trial.

      Pooler recognizes that he filed his § 2255 Motion “outside of the one (1) year

AEDPA limitations period.” Memorandum at 1; see also 28 U.S.C. § 2255(f). However,

Pooler suggests that the § 2255 Motion is timely under § 2255(f)(3) because he filed it

within one year of the United States Supreme Court’s decision in Lee v. United States, 137

S. Ct. 1958 (2017). Lee is discussed further below.

      In response, the United States moved to dismiss the § 2255 Motion as time-barred.

(Civ. Doc. 5). The United States points out that Pooler filed the § 2255 Motion more than

one year after his conviction and sentence became final, making the motion untimely under




                                             4
§ 2255(f)(1). The United States further argues that neither Lee nor McFadden extended

the limitations period under § 2255(f)(3). Thus, the United States argues that the Court

should dismiss the § 2255 Motion with prejudice.

          On August 16, 2018, the Court directed Pooler to respond to the United States’

Motion to Dismiss by September 7, 2018. (Civ. Doc. 6). The Court warned Pooler that

“failure to file a timely response will result in the Court treating the Motion to Dismiss (Doc.

5) as unopposed.” Id. As of today, Pooler has not filed a response. Thus, while the Court

deems the United States’ Motion to Dismiss unopposed, the Court will explain why the §

2255 Motion is in fact time-barred.

   III.      Discussion

          Under the Antiterrorism and Effective Death Penalty Act (AEDPA), there is a one-

year statute of limitations for a federal prisoner to file a motion to vacate, set aside, or

correct sentence. 28 U.S.C. § 2255(f). The limitations period runs from the latest of four

trigger dates:

          (1) the date on which the judgment of conviction becomes final;

          (2) the date on which the impediment to making a motion created by
              governmental action in violation of the Constitution or laws of the United
              States is removed, if the movant was prevented from making a motion by
              such governmental action;

          (3) the date on which the right asserted was initially recognized by the
              Supreme Court, if that right has been newly recognized by the Supreme
              Court and made retroactively applicable to cases on collateral review; or

          (4) the date on which the facts supporting the claim or claims presented
              could have been discovered through the exercise of due diligence.
Id. “The § 2255(f) statute of limitations ‘requires a claim-by-claim approach to determine

timeliness.’” Beeman v. United States, 871 F.3d 1215, 1219 (11th Cir. 2017) (citing Zack


                                                5
v. Tucker, 704 F.3d 917, 924, 926 (11th Cir. 2013) (en banc)).

       “Typically, the applicable triggering date is ‘the date on which the judgment of

conviction becomes final.’” Id. (citing 28 U.S.C. § 2255(f)(1)). Here, Pooler did not file the

§ 2255 Motion until more than two years after his conviction and sentence became final.

As noted earlier, his conviction became final on November 12, 2015, when time expired to

file a notice of appeal. However, Pooler did not file his § 2255 Motion until November 15,

2017. (Civ. Doc. 1 at 12). As such, Pooler’s § 2255 Motion is untimely under § 2255(f)(1).

Additionally, Pooler does not invoke equitable tolling, actual innocence, or the extended

limitations periods under §§ 2255(f)(2) or 2255(f)(4). Indeed, Pooler has been aware of the

factual bases for his ineffective assistance claims since the date his conviction and

sentence became final.

       Pooler suggests that his claims are timely under § 2255(f)(3) because he filed the

§ 2255 Motion within one year of the Supreme Court’s decision in Lee v. United States,

137 S. Ct. 1958 (2017). See § 2255 Motion at 12; Memorandum at 1. As noted above, §

2255(f)(3) applies to a claim that is filed within one year of “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on collateral

review.” 28 U.S.C. § 2255(f)(3). Two conditions must be met for a Supreme Court decision

to trigger § 2255(f)(3)’s extended limitations period: (1) the Supreme Court’s decision must

“recognize a new right,” and (2) the decision must “be made retroactively applicable on

collateral review.” Beeman, 871 F.3d at 1219. A Supreme Court decision that “merely

clarifies an old rule” applies on collateral review, but such a decision is not new and will

not activate § 2255(f)(3). Figuero-Sanchez v. United States, 678 F.3d 1203, 1207 n.4 (11th




                                              6
Cir. 2012).

       Lee clarified how to apply Strickland’s 2 prejudice standard when a defendant pleads

guilty based on counsel’s bad advice about the deportation consequences of a conviction.

But Lee was not the first decision of its kind. More than three decades before Lee, the

Supreme Court held that when a defendant claims his counsel’s deficient performance

deprived him of a trial by causing him to accept a plea, the defendant can show prejudice

by demonstrating a “reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59

(1985). Then, in Padilla v. Kentucky, 559 U.S. 356 (2010), the Supreme Court held for the

first time “that advice regarding deportation is not categorically removed from the ambit of

the Sixth Amendment right to counsel,” id. at 366, and “that counsel must inform her client

whether his plea carries a risk of deportation,” id. at 374. The Supreme Court in Padilla did

not reach the prejudice analysis, but remanded the case for further proceedings to address

that issue. Id. at 374-75.

       Lee picked up where Padilla left off by addressing how to apply the prejudice

analysis to a Padilla claim. The defendant in Lee was charged with a drug crime and had

no viable defense. So, on the advice of counsel, Lee accepted a plea that reduced his

potential prison sentence. Lee, 137 S. Ct. at 1962. However, Lee’s attorney wrongly

assured him that there was nothing to worry about in terms of deportation. Id. Lee’s

attorney was mistaken because the felony drug conviction subjected Lee to mandatory



2       Strickland v. Washington, 466 U.S. 668, 687, 694 (1984) (to succeed on a claim of
ineffective assistance of counsel, a defendant must show both that counsel’s performance was
deficient and that counsel’s deficient performance prejudiced the defendant; to establish prejudice,
the defendant must show that there is a reasonable probability that the result of the proceeding
would have been different if not for counsel’s error).


                                                 7
removal. But uncontroverted evidence showed that avoiding deportation was the single

most important consideration for Lee, such that he would have gone to trial and risked

more time in prison, no matter how slim the odds of an acquittal, in exchange for the

slightest chance of avoiding deportation. Id. at 1967-68. The Supreme Court observed that

“common sense (not to mention our precedent) recognizes that there is more to consider

than simply the likelihood of success at trial.” Id. at 1966 (emphasis added). The Supreme

Court further noted that counsel’s “error was … one that affected Lee’s understanding of

the consequences of pleading guilty,” and that “[t]he Court confronted precisely this kind

of error in Hill.” Id. at 1965 (citing Hill, 474 U.S. at 60). Given the undisputed facts, the

Supreme Court “conclude[d] that Lee ha[d] adequately demonstrated a reasonable

probability that he would have rejected the plea had he known that it would lead to

mandatory deportation.” Id. at 1967. Thus, the Supreme Court drew on its precedent in

Hill, among other cases, to hold that Lee had demonstrated prejudice.

       The Supreme Court’s decision in Lee cannot trigger § 2255(f)(3)’s extended statute

of limitations because Lee did not recognize a new right. Instead, Lee merely clarified how

to apply the prejudice inquiry under Strickland, Hill, and Padilla. As the majority opinion in

Lee illustrated, its holding that the defendant had been prejudiced by counsel’s advice

flowed from the Court’s existing precedents, including Hill in particular. See Lee, 137 S.

Ct. at 1965. Therefore, Lee does not satisfy § 2255(f)(3)’s “newness” requirement. Indeed,

it appears that every other court to have addressed the question has concluded that Lee

does not trigger § 2255(f)(3) because it did not break any new ground. E.g., Carvlin v.

United States, No. 3:09-CR-00036, 2018 WL 5078351, at *3 (M.D. Pa. Oct. 18, 2018)

(“Lee merely clarified that the prejudice standard from Hill v. Lockhart is focused on ‘what




                                              8
an individual defendant would have done, [and] the possibility of even a highly improbable

result may be pertinent to the extent it would have affected his decisionmaking.’”) (quoting

Lee, 137 S. Ct. at 1967); Collins v. United States, No. 17-cv-3151, 2018 WL 283237, at *2

(C.D. Ill. Jan. 3, 2018) (“the Supreme Court did not recognize a new right in Lee” because

Lee only “clarified the procedure for showing prejudice in the context of ineffective

assistance on a guilty plea” and “was merely applying the principles of Hill v. Lockhart.”). 3

       Accordingly, the Court finds that Pooler’s § 2255 Motion is untimely under §

2255(f)(1), and Lee cannot save the motion under § 2255(f)(3). 4 As the United States

points out in its Motion to Dismiss, if Pooler wished to argue that counsel’s pre-plea advice

was constitutionally ineffective, the legal bases for his claims were available to him well

before the Supreme Court decided Lee. See Motion to Dismiss at 6-9. The Supreme

Court’s decisions in Hill v. Lockhart, 474 U.S. 52, and McFadden v. United States, 135 S.

Ct. 2298, as well as the Eleventh Circuit’s decision in Hernandez v. United States, 778

F.3d 1230 (11th Cir. 2015) (holding that a § 2255 movant was entitled to an evidentiary

hearing where he alleged he would have gone to trial but for counsel’s wrong advice about

the deportation consequences of pleading guilty), were available to Pooler before §

2255(f)(1)’s limitations period expired. 5 Because Pooler could have raised his ineffective

assistance claims in a timely fashion but he failed to do so, his claims are due to be




3      Even if Lee did announce a new right that applies retroactively on collateral review, it is
doubtful that Lee applies to either of Pooler’s claims, neither of which relates to counsel’s advice
regarding the deportation consequences of entering a guilty plea.
4      The Court does not construe Pooler’s filings as arguing that the Supreme Court’s decision
in McFadden, 135 S. Ct. 2298, extended the statute of limitations under § 2255(f)(3). Even if he so
intended, however, such an argument would fail because McFadden was decided before Pooler
pled guilty. Therefore, McFadden could not have extended the statute of limitations beyond that
provided by § 2255(f)(1).
5      This is not to suggest that Pooler’s claims would have been meritorious otherwise.


                                                 9
dismissed as time-barred.

       Therefore, it is hereby ORDERED:

    1. The United States’ Motion to Dismiss as Untimely Defendant’s Motion Under 28

       U.S.C. § 2255 (Civ. Doc. 5) is GRANTED. Petitioner Brandon Pooler’s Motion

       Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1) is

       DISMISSED WITH PREJUDICE.

    2. The Clerk should enter judgment in favor of the United States and against Pooler,

       and close the file.

    3. If Pooler appeals the denial of his motion, the Court denies a certificate of

       appealability (COA). 6 Because this Court has determined that a COA is not

       warranted, the Clerk shall terminate from the pending motions report any motion to

       proceed on appeal as a pauper that may be filed in this case. Such termination shall

       serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida this 3rd day of December, 2019.




6       This Court should issue a COA only if a petitioner makes “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this substantial showing,
Petitioner “must demonstrate that reasonable jurists would find the district court’s assessment of
the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
(2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further,’” Miller-El v. Cockrell, 537 U.S. 322, 335-
36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Upon due consideration, this
Court finds that a COA is not warranted.


                                                10
lc 19

Copies:
Counsel of record
Petitioner




                    11
